Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 1 of 130 Page ID
                                  #:1317




    EXHIBIT C – Part 1
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 2 of 130 Page ID
                                  #:1318



   1   BONNETT FAIRBOURN
         FRIEDMAN & BALINT, PC
   2   Andrew S. Friedman (Pro Hac Vice)
       afriedman@bffb.com
   3   Francis J. Balint, Jr. (Pro Hac Vice)
       fbalint@bffb.com
   4   2325 E. Camelback Road, Suite 300
       Phoenix, AZ 85016
   5   Tel: (602) 274-1100
   6   Fax: (602) 274-1199

   7   CONSUMER WATCHDOG                       THE MOSKOWITZ LAW FIRM
       Harvey Rosenfield (SBN: 123082)         Adam M. Moskowitz (Pro Hac Vice)
   8   harvey@consumerwatchdog.org             adam@moskowitz-law.com
       Jerry Flanagan (SBN: 271272)            Howard Bushman (Pro Hac Vice)
   9   jerry@consumerwatchdog.org              howard@moskowitz-law.com
       6330 San Vicente Blvd., Suite 250       2 Alhambra Plaza, Suite 601
  10   Los Angeles, CA 90048                   Coral Gables, FL 33134
       Tel: (310) 392-0522                     Tel: (305) 479-5508
  11   Fax: (310) 392-8874                     Fax: (786) 298-5737
  12   [Additional Counsel on Signature Page]
  13   Attorneys for Plaintiffs

  14                      UNITED STATES DISTRICT COURT
  15                     CENTRAL DISTRICT OF CALIFORNIA
  16   GAIL THOMPSON, individually and on
       behalf of themselves and all others          Case No. 2:18-cv-05422-CAS-GJSx
  17   similarly situated,                          DECLARATION OF ANDREW
  18                                                S. FRIEDMAN IN SUPPORT OF
                   Plaintiffs,                      MOTION FOR CLASS
  19                                                CERTIFICATION,
             vs.                                    APPOINTMENT OF CLASS
  20                                                REPRESENTATIVES, AND
       TRANSAMERICA LIFE INSURANCE                  APPOINTMENT OF CLASS
  21   COMPANY,                                     COUNSEL
  22               Defendant.                        Hon. Christina A. Snyder
  23
                                                     Hearing Date: November 25, 2019
  24                                                 Time: 10:00 am
                                                     Court: Courtroom 8D
  25
                                                     Complaint filed: June 18, 2018
  26
        UNREDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
  27                        UNDER SEAL
  28
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 3 of 130 Page ID
                                  #:1319



    1         I, Andrew S. Friedman, declare as follows:

    2
                     I am a shareholder of Bonnett Fairbourn Friedman & Balint, PC, and
    3
        have been by Court order dated July 1, 2019, appointed to serve with others as
    4
        Interim Class Counsel in the above-captioned putative class action (“this Action”).
    5
        [Dkt. 104]. I have personal knowledge of the facts set forth below and, if called as
    6
        a witness, I could and would competently testify thereto.
    7
                     Class Plaintiffs have in this Action asserted claims against
    8
        Transamerica Life Insurance Company (“TLIC”) challenging increases in the
    9
        Monthly Deduction Rates (the “MDR Increases”) TLIC imposed as cost of
   10
        insurance (“COI”) charges on owners of its TransUltra 115 and TransSurvivor 115
   11
        flexible premium universal life insurance policies (collectively, “the Class
   12
        Policies”). Class Plaintiffs contend, inter alia, that the MDR Increases breached
   13
        the express contractual terms of the Class Policies.
   14
                     I respectfully submit this declaration in support of Plaintiffs’ Motion
   15
        for Class Certification, for Appointment of Class Representatives, and Appointment
   16
        of Class Counsel. Class Plaintiffs’ Motion is also supported by the Declaration of
   17
        actuarial expert Larry N. Stern, FS, MAAA (“Stern Decl.”) and the declaration of
   18
        economist expert Robert Mills (“Mills Decl.”).
   19
                     At this time Class Plaintiffs seek certification of only their express
   20
        breach of contract claims1 on behalf of the following two Nationwide Classes:
   21
              All owners of TransUltra 115 series life insurance policies subjected
   22         to the monthly deduction rate increase imposed by TLIC on or after
   23         October 1, 2017.
   24 and:
              All owners of TransSurvivor 115 series life insurance policies
   25         subjected to the monthly deduction rate increase imposed by TLIC on
   26
   27  Class Plaintiffs have alleged several other claims against TLIC in the alternative.
        1


      FAC ¶¶ 140-167. Class Plaintiffs may upon completion of further discovery seek
   28 appropriate class certification of these alternative claims as well.

                                                 1
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 4 of 130 Page ID
                                  #:1320



    1         or after June 1, 2018.
        Excluded from the Classes are: (a) the Honorable Christina A. Snyder, United States
    2
        District Court Judge of the Central District of California (or other Circuit, District,
    3
        or Magistrate Judge presiding over the Consolidated Actions through which this
    4
        matter is presented for settlement) and court personnel employed in Judge Snyder’s
    5
        (or such other Judge’s) chambers or courtroom; (b) TLIC and its parents, affiliates,
    6
        subsidiaries, successors, predecessors, and any entity in which TLIC has a
    7
        controlling interest and their current or former officers and directors; (c) any officer
    8
        or director of TLIC reported in its Annual Statements, or entity in which TLIC had
    9
        a controlling interest at any relevant time, any member of those persons’ immediate
   10
        families and legal affiliates, heirs, controlling persons, agents, successors and
   11
        predecessors in interest or assigns of any such excluded person or entity; (d)
   12
        Policyholders who properly execute and timely file a request for exclusion from the
   13
        Classes; (e) those Policyowners challenging the cost of insurance rate increase on
   14
        an individual basis in pending or resolved actions against TLIC; and (f) the legal
   15
        representatives, successors, or assigns of any of the foregoing excluded
   16
        Policyholders (but only then in their capacity as legal representative, successor, or
   17
        assignee).
   18
                     Attached hereto as Exhibit 1 is a true and correct copy of excerpts
   19
        from the deposition of TLIC actuary and Rule 30(b)(6) corporate designate John
   20
        Daniel Mahoney, FSA, MAAA, taken in the above-captioned action on November
   21
        8, 2018 (“Mahoney Dep. I”). (Portions conditionally filed under seal)
   22
                     Attached hereto as Exhibit 2 is a true and correct copy of excerpts
   23
        from the deposition of TLIC actuary and Rule 30(b)(6) corporate designate John
   24
        Daniel Mahoney, FSA, MAAA, taken in the above-captioned action on June 26,
   25
        2019 (“Mahoney Dep. II”). (Portions conditionally filed under seal)
   26
                     Mr. Mahoney works in TLIC’s Actuarial Department, and his
   27
        responsibilities include reviewing the profitability of blocks of life insurance
   28

                                                   2
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 5 of 130 Page ID
                                  #:1321



    1 policies that are on TLIC’s books, to see which blocks of business are
    2 “underperforming” in the sense that future profits on the block appear negative.
    3 Exhibit 1, Mahoney Dep. I at 20:20-21:24. Generally speaking, that analysis and
    4 review involves a comparison of (a) the projected future profits based upon current
    5 experience to (b) the profits were priced-for when the policies were originally
    6 designed. Id. at 21:25-22:11.
    7               The MDR Increases challenged in this action were applied to two
    8 TLIC blocks of business: (1) TransSurvivor 115 Series 1997, 1998 and 1999
    9 (collectively, “TransSurvivor”), and (2) TransUltra 115 Series 1998 and 1999
   10 (collectively, “TransUltra”). Id. at 23:15-24:24; id. at 26:8-27:8; Exhibit 2,
   11 Mahoney Dep. II at 194:17-195:12; id. at 196:9-19.
   12               In this action, Class Plaintiffs challenge the methodology by which
   13 TLIC determined the MDR Increases. In particular, Class Plaintiffs contend TLIC
   14 breached the Class Policies by systematically calculating and imposing the
   15 challenged MDR Increases which among other things: (1) are based on assumptions
   16 that are not “cost factors” within the meaning of the standardized policy language;
   17 (2) attempt to recover past losses in contravention of the uniformly applicable
   18 Policy provisions; (3) use aggregate or inapplicable data to saddle the persisting
   19 Class Policies with excessive MDR Increases; (4) use unreasonable assumptions
   20 relating to Policies with secondary guarantees and second-to-die provisions and
   21 with respect to the reserves associated with those Policies; (5) fail to account
   22 properly for third-party reinsurance premiums or for the positive financial impact
   23 of captive reinsurance; (6) overstate the reserves assumed in modeling the MDR
   24 Increases; (7) manipulate the assumptions and other model inputs used to determine
   25 the MDR Increases (including the inputs used to calculate the present value of
   26 profits based on both the “original pricing” assumptions and TLIC’s assumed
   27 “current” expectations); (8) use inaccurate, incomplete and unreasonable purported
   28 “original pricing” assumptions; and (9) use different modeling platforms (such as

                                               3
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 6 of 130 Page ID
                                  #:1322



    1 TAS, MoSes, and AXIS) producing inconsistent profits for the same inputs. FAC ¶
    2 86; see also Stern Decl. ¶¶ 44-62.
    3               The Class Policies were designed, priced, modeled, and tested by TLIC
    4 employees located in California. Exhibit 1, Mahoney Dep. I at 33:13-34:16; id. at
    5 36:5-16. The Class Policies recite that they were issued by TLIC from its home
    6 office in Los Angeles, California. Exhibit 2, Mahoney Depo. II, Exhibit 15, at 1,
    7 5 & Exhibit 16, at 1, 5. A true and correct copy of the TransUltra Policy owned by
    8 Kathleen Swift and marked as Exhibit 15 at the June 26, 2019 deposition of John
    9 Mahoney is attached hereto as Exhibit 3. A true and correct copy of the
   10 TransSurvivor Policy owned by Gail Thompson and marked as Exhibit 16 at the
   11 June 26, 2019 deposition of John Mahoney is attached hereto as Exhibit 4. TLIC’s
   12 Los Angeles office ultimately closed at the end of 2017. Exhibit 1, Mahoney Dep.
   13 I at 30:13-17.
   14               The Class Policies are form contracts “sold to anyone;” their terms are
   15 not negotiated. Exhibit 2, Mahoney Dep. II at 240:17-241:3; id. at 243:12-18.
   16               All Class Policies contain the following contractual provision
   17 (hereinafter, the “Cost Factor Provision”):
   18
             Any change in the monthly deduction rates will be prospective and will
   19        be subject to our expectations as to future cost factors. Such cost
   20        factors may include, but are not limited to: mortality; expenses;
             interest; persistency; and any applicable federal, state and local taxes.
   21
   22 Exhibit 2, Mahoney Dep. II at 241:4-24; id. at 243:21-244:8; Mahoney Dep. II.,
   23 Ex. 15 at 16 (TransUltra Policy); Ex. 16 at 13 (TransSurvivor Policy).
   24               All Class Policies contain the following contractual provision (the
   25 “Non-Recoupment Provision”):
   26
             We do not distribute past surplus or recover past losses by changing
   27        the monthly deduction rates.
   28

                                                4
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 7 of 130 Page ID
                                  #:1323



    1 Exhibit 2, Mahoney Dep. II at 241:25-242:14; id. at 244:9-20; Exhibit 3 at 23;
    2 Exhibit 4 at 24.
    3                In early 2016, TLIC engaged in a two-month process of
    4 “looking at whether or not there was an opportunity to improve the profits of the
    5 TransUltra policies.” Exhibit 2, Mahoney Dep. II at 206:5-13. TLIC considered
    6 two options:                                                                 Id. at
    7 206:18-22. After projecting future profits, TLIC decided
    8
    9                         Id. at 210:12-23.
   10                TLIC then reviewed projected losses on the TransSurvivor policies in
   11 May or June of 2018, to determine if an increase in the MDR
   12                Id. at 219:17-220:22. TLIC
   13
   14               . Id. at 220:23-221:9. TLIC decided to move ahead and calculate the
   15 TransSurvivor MDR increases between July and November, 2017. Id. at 229:14-
   16 18.
   17                Actuary Mahoney prepared two ASOP 2 memoranda for the respective
   18 sets of Class Policies to comply with Actuarial Standard of Practice No. 2 relating
   19 to setting non-guaranteed elements such as the MDR applicable to the Class
   20 Policies. Exhibit 1, Mahoney Dep. I at 51:15 – 52:12 (& Ex. 3); id. at 62:9-12 (&
   21 Ex. 4); Exhibit 2, Mahoney Dep. II at 233:12-234:15; id. at 237:1-20. These ASOP
   22 2 memoranda memorialize the methodology followed in determining the MDR
   23 Increase imposed on the Class Policies. Exhibit 2, Mahoney Dep. II at 244:21-24.
   24 A true and correct copy of the TransUltra ASOP 2 memo, Bates numbered
   25 TLIC_Jurisdictional_000000588-595 is attached hereto as Exhibit 5 (conditionally
   26 filed under seal). A true and correct copy of the TransSurvivor ASOP 2 memo,
   27 Bates numbered TLIC_Jurisdictional_00000620-628 is attached hereto as Exhibit
   28 6 (conditionally filed under seal).

                                                  5
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 8 of 130 Page ID
                                  #:1324



    1               TLIC used
    2                     Exhibit 1, Mahoney Dep. I at 70:19-75:19; Exhibit 2, Mahoney
    3 Dep. II at 244:25-245:4. Specifically, TLIC took
    4
    5
    6                                      Exhibit 1, Mahoney Depo. I at 74:15-75:5. For
    7 all the TransUltra policies, a single percentage increase was developed and applied
    8 to the preexisting MDR schedule to the policies. Exhibit 2, Mahoney Dep. II at
    9 246:8-18; 247:13-21.
   10               TLIC used the
   11
   12            t. Exhibit 1, Mahoney Dep. I at 103:24-104:6, 113:23-115:6, 118:8-16;
   13 Exhibit 2, Mahoney Dep. II at 244:21-245:21; 276:24-277:22. Once again the result
   14                               . Exhibit 1, Mahoney Dep. I at 134:7-20; Exhibit 2,
   15 Mahoney Dep. II at 273:20-274:6; 275:18-276:5; 276:24-277:22.
   16               TLIC thus used
   17                                             . Exhibit 2, Mahoney Dep. II at 276:24-
   18 277:13; 280:18-25;290:1-13. Mr. Mahoney described the common methodology
   19 applied to the Class Policies as follows:
   20
   21
   22                                                                             f
   23
   24
                                                         pp p
   25
   26
   27
   28

                                                  6
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 9 of 130 Page ID
                                  #:1325



    1
    2
    3
    4
    5
    6
    7
    8
    9
                            .
   10
        Exhibit 1, Mahoney Dep. I at 133:12-134:20. Mr. Mahoney was
   11
   12
                           Exhibit 2, Mahoney Dep. II at 260:1-25.
   13
                    TLIC made
   14
   15
                                   Exhibit 2, Mahoney Dep. II at 290:20-291:16.
   16
   17
                       . Id. at 292:24-293:3.
   18
                    The methodology TLIC employed for the MDR Increases
   19
   20
   21
                                        Exhibit 2, Mahoney Dep. II at 330:21-331:9.
   22
                    TLIC’s decision to impose the MDR Increases on the TransSurvivor
   23
        policies and the TransUltra policies was made by the same TLIC Committee, known
   24
        as the Americas Risk and Capital Committee, both based on the recommendation
   25
        of Mr. Mahoney. Exhibit 1, Mahoney Dep. I at 169:12-21, 172:24-174:10.
   26
                    The MDR Increases for the Class Policies were implemented from
   27
        TLIC’s home office, and the notice letters to the owners of those policies were
   28

                                                7
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 10 of 130 Page ID
                                   #:1326



    1 drafted by TLIC employees and mailed from Pennsylvania. Declaration of John
    2 Daniel Mahoney in Support of Motion to Dismiss, filed September 19, 2018 [Dkt.
    3 46], ¶ 13. The notice letters provided Class Policyowners a toll-free number to a
    4 call center located in TLIC’s home office. Id.; accord, Defendant’s Answer to First
    5 Amended Class Action Complaint [Dkt. 98], ¶ 92.
    6                Class Plaintiffs each own or owned either a TransSurvivor policy or a
    7 TransUltra policy made subject to the challenged MDR Increases. True and correct
    8 copies of the Class Plaintiffs’ Declarations are attached hereto as Exhibits 7-14.
    9 We as proposed Co-Lead Class Counsel assert the same legal arguments to prove
   10 TLIC’s liability for breach of express contract on behalf of the Class Plaintiffs and
   11 every other member of the Nationwide Class.
   12                Class Plaintiffs are ready, willing, and able to fairly protect the
   13 interests of the Nationwide Class as a whole and will devote the resources necessary
   14 to pursue this case vigorously. Exhibits 7-14 at ¶¶ 4-5. Class Plaintiffs are
   15 sufficiently knowledgeable about the MDR Increases imposed on them by TLIC.
   16 Id. at ¶ 3.Class Plaintiffs’ interests are completely coextensive with those of the
   17 unnamed members of the Nationwide Class; none of the Class Plaintiffs has any
   18 known conflict of interest with other members of the Nationwide Class that would
   19 preclude service as a Class Representative. Id. at ¶ 6.
   20                Class Plaintiffs ask that the same counsel previously appointed as Co-
   21 Lead Class Counsel in Feller v. Transamerica Life Insurance Company, No. 2:16-
   22 cv-01378 CAS (AJWx) [Dkt. 404, ¶ 6] – Andrew S. Friedman of Bonnett Fairbourn
   23 Friedman & Balint, PC, Harvey Rosenfield and Jerry Flanagan of Consumer
   24 Watchdog, and Adam M. Moskowitz now of The Moskowitz Law Firm – be
   25 appointed as Co-Lead Class Counsel for the Class in this action, and that Class
   26 Plaintiffs’ other co-counsel be recognized as additional Class Counsel.
   27                Proposed Co-Lead Class Counsel have decades of experience as
   28 counsel of record in certified class actions, including specifically in several certified

                                                  8
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 11 of 130 Page ID
                                   #:1327



    1 COI class action cases. Exhibit 15 – Firm Resume of Bonnett Fairbourn Friedman
    2 & Balint, PC; Exhibit 16 – Firm Resume of Consumer Watchdog; Exhibit 17 –
    3 Firm Resume of The Moskowitz Law Firm. See also Feller Final Order, Dkt. 444
    4 at ECF 12 (“Co-Lead Class Counsel have demonstrated that they have fully and
    5 competently prosecuted all causes of action, claims, theories of liability, and
    6 remedies reasonably available to the Settlement Class Members.”).
    7               Proposed Co-Lead Class Counsel have already expended significant
    8 time, effort and expenses in pursuing this case on behalf of the proposed Nationwide
    9 Class, including (a) conducting jurisdictional discovery; (b) briefing and presenting
   10 argument on TLIC’s unsuccessful motion to dismiss; (c) formulating and issuing
   11 comprehensive discovery requests and a detailed Rule 30(b)(6) Notice of
   12 Deposition; (d) conducting the first session of the substantive Rule 30(b)(6)
   13 deposition; (e) engaging in meet and confers with TLIC’s counsel on the discovery
   14 requests, including the jurisdictional discovery requests; (f) reviewing the more
   15 than 50,000 pages of documents produced by TLIC and non-parties; (g) securing
   16 the necessary MoSes license needed to understand and model the actuarial analysis
   17 underlying the MDR Increases; (h) taking steps to secure the capability to access to
   18 AXIS in order to understand and model the actuarial analysis underlying the MDR
   19 Increases; and (i) retaining capable and experienced experts for class and merits
   20 purposes.
   21               Proposed Co-Lead Class Counsel have thus demonstrated a sound
   22 knowledge of the legal issues pertaining to TLIC’s MDR Increases, have retained
   23 experts needed to address the esoteric actuarial issues that will arise, and have
   24 successfully steered this putative class action past TLIC’s motion to dismiss.
   25               Given the complex actuarial issues surrounding an insurance
   26 company’s methodology for changing COI rates, many of which require expert
   27 testimony, in my experience few owners of the Class Policies could afford to seek
   28 legal redress for TLIC’s actions on their own, especially against a defendant with

                                                9
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 12 of 130 Page ID
                                   #:1328



    1 deep resources to litigate like TLIC.
    2               Given TLIC’s common application of the MDR Increases confirmed
    3 by Class Plaintiffs’ actuarial expert Larry Stern and the straightforward
    4 mathematical damages calculations endorsed by Class Plaintiffs’ economist expert
    5 Robert Mills, this case should be far more manageable than many class actions that
    6 are regularly certified.
    7               Beyond Hamra v. Transamerica Life Insurance Co., Case No. 2:18-
    8 cv-06262-CAS-GJSx, presently pending before this Court, I am aware of only one
    9 other action – Shupe v. Transamerica Life Insurance Co.; Case No. 1:19-cv-00045-
   10 KEM (N.D. Iowa) – in which an affected Policyowner has expressed the desire to
   11 challenge the MDR Increases on an individual basis.2 Attached as Exhibit 18 is a
   12 copy of the Declaration of Plaintiff Joyce Shupe, filed as Dkt. 30-1 in the Shupe
   13 Action, in which she states: “I do not want to be part of the Thompson case in
   14 California and would opt out of the class there if the Thompson court were to ever
   15 certify a national class. I have no connection to California for the purposes of the
   16 claims I assert in this case and I do not want my individual claims to be delayed by
   17 the Thompson action in California.” Id. at ¶ 4. Because this particular policyowner
   18 has explicitly disavowed any interest in having any part of this action, she has been
   19
        As the Court is aware, several institutional investors opted out of the Feller
        2

   20 settlement with respect to the large portfolio of TLIC UL policies owned by these
   21 investors (“Feller UL Policies”). Recently Wells Fargo Bank and other institutional
      investors have filed litgation challenging the MDR increases imposed on the Feller
   22 UL policies. A couple of these cases also list along with the Feller UL Policies a
   23 handful of TransUltra and TransSurvivor Polcies which are the subject the present
      litigation. See Wells Fargo Bank, N.A., v. Transamerica Life Ins. Co., Case No. 19-
   24 6791-CAS – filed August 5, 2019 (including 1 TransUltra Policy and 5
   25 TransSurvivor Policies representing less than 1/3 of the total face amount of the UL
      policies implicated in the litigation); Brighton Trustees LLC , et al.v. Transamerica
   26 Life Ins. Co., Case No. 19-4210 – filed May 15, 2019 (including 2 TransUltra Policy
   27 representing around 1/10 of the total face amount of UL the policies implicatred in
      the litigation). The primarly focus of these cases appears, however, to be the Feller
   28 UL Polcies.

                                                10
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 13 of 130 Page ID
                                   #:1329



    1 excluded from the proposed Class.
    2
    3        I declare under penalty of perjury the foregoing is true and correct. Executed

    4 this 24th day of September, 2019, at Phoenix, Arizona.
    5
    6
                                              /s/Andrew S. Friedman
    7
                                             Andrew S. Friedman
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               11
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 14 of 130 Page ID
                                   #:1330




                    EXHIBIT 1
   REDACTED VERSION OF EXHIBIT
  CONDITIONALLY FILED UNDER SEAL
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 15 of 130 Page ID
                                        #:1331

                                                                              Page 1
 1                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 2
 3
         GAIL THOMPSON,                          )
 4       individually and as                     )
         Power of Attorney for                   )       Case No.
 5       LOIS THOMPSON, on                       )       2:18-cv-05422-CAS-GJSx
         behalf of themselves                    )       CLASS ACTION
 6       and all others                          )
         similarly situated,                     )
 7                                               )
                      Plaintiffs,                )
 8                                               )
         VS.                                     )
 9                                               )
         TRANSAMERICA LIFE                       )
10       INSURANCE COMPANY,                      )
                                                 )
11                    Defendant.                 )
12
13
                                  ORAL DEPOSITION
14                                      OF
                                JOHN DANIEL MAHONEY
15                               NOVEMBER 8, 2018
16
17                                     Houston, TX
18
19
20
21
22
23
24       Reported by: KATERI A. FLOT-DAVIS
25       Job No. 150592

                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 16 of 130 Page ID
                                        #:1332

                                                                              Page 2
 1

 2

 3

 4                ORAL DEPOSITION OF JOHN DANIEL MAHONEY,
 5            produced as a witness at the instance of the
 6            Plaintiff and duly sworn, was taken in the
 7            above styled and numbered cause on
 8            November 8, 2018, from 9:09 a.m. to 1:47
 9            p.m., before KATERI A. FLOT-DAVIS, CSR, CCR in
10            and for the State of Texas, reported by
11            machine shorthand, at the offices of McDowell
12            Hetherington, LLP, 1001 Fannin Street, Ste.
13            2700, Houston, Texas, pursuant to the Federal
14            Rules of Civil Procedure and the provisions
15            stated on the record herein.
16

17

18

19

20

21

22

23

24

25


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 17 of 130 Page ID
                                        #:1333

                                                                             Page 11
 1                                     EXAMINATION
 2            BY MR. FRIEDMAN:
 3                    Q.     Good morning.
 4                    A.     Good morning.
 5                    Q.     Would you please tell us your name.
 6                    A.     I am John Daniel Mahoney.
 7                    Q.     And I think you mentioned before
 8            the deposition, you go by Danny?
 9                    A.     Yes.
10                    Q.     With your permission, I'll call you
11            Danny today.        And feel free to call me Andy.
12                    A.     Thank you.
13                    Q.     Where do you reside?
14                    A.     I reside in Cedar Rapids, Iowa.
15                    Q.     What's your address there?
16



18                    Q.     And are you currently employed?
19                    A.     Yes.
20                    Q.     And who is your employer?
21                    A.     Transamerica.
22                    Q.     And that's Transamerica Life
23            Insurance Company?
24                    A.     Yes.
25                    Q.     If I say "Transamerica" today, I'm

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 18 of 130 Page ID
                                        #:1334

                                                                                   Page 70
 1            for the Feller plaintiffs allegations that
 2            that was the appropriate approach were?
 3                           MR. HETHERINGTON:                   Same objections
 4                    and admonition.
 5                           THE WITNESS:                I'm going to have to
 6                    hear the question again.                      I'm sorry.
 7                           MR. FRIEDMAN:               I'll withdraw the
 8                    question.
 9                    Q.     (BY MR. FRIEDMAN)                   Let me ask you
10            this:     The policy language contained in the
11            TransUltra policies was drafted by
12            Transamerica employees located in California,
13            correct?
14                    A.     I would presume, yes.
15                    Q.     And the same is true for the
16            TransSurvivor policy forms, correct?
17                    A.     Yes.
18                    Q.     Okay.
19




                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 19 of 130 Page ID
                                       #:1335

                                                                            Page 71
1




                            TSG Reporting - Worldwide   877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 20 of 130 Page ID
                                       #:1336

                                                                            Page 72
1




                            TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 21 of 130 Page ID
                                        #:1337

                                                                             Page 73
 1




 6                    Q.     And that output was TAS output?
 7                    A.     It was actually in a spreadsheet.
 8                    Q.     Okay.
 9                           A spreadsheet that resulted in the
10            output from the TAS pricing model?
11                    A.     Yes.
12                    Q.     And TAS is a proprietary model that
13            was used by Tillinghast?
14                           It was a Tillinghast proprietary
15            model.
16                    A.     Tillinghast Actuarial Software is
17            TAS.
18                    Q.     Right.
19




                             TSG Reporting - Worldwide   877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 22 of 130 Page ID
                                       #:1338

                                                                            Page 74
1




                            TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 23 of 130 Page ID
                                        #:1339

                                                                             Page 75
 1




20                    Q.     The company now uses AXIS as a
21            model?
22                    A.     Today.
23                    Q.     And that does -- would have
24            permitted you to do it at the policy level,
25            correct?

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 24 of 130 Page ID
                                        #:1340

                                                                            Page 113
 1            Page 622, I think, to speed it along.
 2                    A.     Thank you.
 3                           Yes.
 4                    Q.     So this spreadsheet that Pamela Lu
 5            worked on in California provides the support
 6            and documentation for the original pricing
 7            assumptions used to evaluate the need for an
 8            MDR increase on the TransSurvivor policies?
 9                    A.     Yes.
10                    Q.     On the "Recommendation" tab, does
11            that reflect recommendations made by the
12            project team that included Pamela Lu, or are
13            those simply your recommendations?
14                    A.     It was collaborative.
15                    Q.     Okay.
16                           And the recommendations indicate
17            that, "The work done in this spreadsheet with
18            respect to determining the original pricing
19            assumptions will serve as our benchmark for
20            pricing."
21                           Do you see that?
22                    A.     Yes.
23                    Q.     At the time that this analysis was
24            done, was it the team's intention to apply the
25            same methodology that had been used for

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 25 of 130 Page ID
                                        #:1341

                                                                            Page 114
 1            TransUltra?
 2                    A.     Yes.
 3                    Q.     Ultimately, a different methodology
 4            was chosen, correct, to actually determine the
 5            MDR increases?
 6                    A.     I don't think so.
 7                    Q.     Okay.
 8                           Look at your ASOP memo, and
 9            specifically Page 621.                It could be that I'm
10            just not understanding the actuarial
11            discussion here.
12




                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 26 of 130 Page ID
                                        #:1342

                                                                              Page 115
 1




 7                    Q.     Okay.
 8                           Why was a break even chosen rather
 9            than using the -- strike that.
10                           Why was the break even analysis
11            used rather than restoring the profitability
12            to the priced for levels?
13                    A.     We had some concerns with the
14            internal reinsurance agreement and how to
15            comply with doing increases and being
16            compliant with what we were allowed to do with
17            them.
18                    Q.     Who was the reinsurance treaty
19            with?
20                           MR. HETHERINGTON:                   Objection.
21                    Outside the scope of the notice.
22                           You can answer in your individual
23                    capacity, if you know.
24                           THE WITNESS:                I don't recall
25                    specifically.

                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 27 of 130 Page ID
                                       #:1343

                                                                           Page 118
1                           And what format would that take?
2                    A.     We would have had the spreadsheet
3            results somewhere.
4                    Q.     Okay.
5                           I'm not seeing it, but it could
6            just be the nature of production we're doing
7            right now.
8




                            TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 28 of 130 Page ID
                                        #:1344

                                                                            Page 133
 1                    Q.     And it would have used the pricing
 2            assumptions that had been developed by Ms. Lu
 3            and you in the prior spreadsheet that we
 4            looked at just earlier?
 5                    A.     Yes.
 6                    Q.     And here, like the analysis done
 7            for the TransUltra policies, it was done in
 8            the aggregate group level rather than in a
 9            policy sale level, correct?
10                    A.     For each of the three groups.
11                    Q.     Right.
12




                             TSG Reporting - Worldwide   877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 29 of 130 Page ID
                                        #:1345

                                                                             Page 134
 1




21                    Q.     Not adjusted for issue ages, for
22            example.
23                           MR. HETHERINGTON:                  Objection.
24                    Outside the scope of the notice.
25                           You can answer to the extent you

                             TSG Reporting - Worldwide   877-702-9580
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 30 of 130 Page ID
                                   #:1346




                    EXHIBIT 2
   REDACTED VERSION OF EXHIBIT
  CONDITIONALLY FILED UNDER SEAL
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 31 of 130 Page ID
                                        #:1347
                                           Confidential


                                                                                 Page 185
 1                         UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
 3

           GAIL THOMPSON                           ) Case No.
 4                                                 ) 2:18-cv-05422-CAS-GJSx
                     Plaintiff,                    )              CLASS ACTION
 5                                                 )
               vs.                                 )
 6                                                 )
           TRANSAMERICA LIFE                       )
 7         INSURANCE COMPANY,                      )
                                                   )
 8                   Defendant.                    )
 9

10

11

12

13

14

15      ********************************************************
16                                     CONFIDENTIAL
17                          CONTINUED ORAL AND VIDEOTAPED
18                 30(B)(6) DEPOSITION OF JOHN DANIEL MAHONEY
19                                   June 26, 2019
20      ********************************************************
21

22

23

24      Job Number:      163307
25      Reporter:      Abigail Guerra

                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 32 of 130 Page ID
                                        #:1348
                                           Confidential


                                                                            Page 186
 1                   ORAL AND VIDEOTAPED DEPOSITION OF JOHN DANIEL
 2      MAHONEY, produced as a witness at the instance of the
 3      Plaintiff, and duly sworn, was taken in the above-styled
 4      and numbered cause on the 26th day of June, 2019, from
 5      9:57 a.m. to 3:57 p.m., before Abigail Guerra, CSR, in
 6      and for the State of Texas, reported by machine
 7      shorthand, at the offices of McDowell Hetherington, 1001
 8      Fannin, Suite 2700, Houston, Texas, pursuant to the
 9      Federal Rules of Civil Procedure and the provisions
10      stated on the record or attached hereto.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 33 of 130 Page ID
                                        #:1349
                                           Confidential


                                                                            Page 192
 1      us in-house counsel Chris Holt with Transamerica, and --
 2                         MR. FRIEDMAN:           -- and Kimberly C. Page of
 3      my office as well is on the line.
 4                              JOHN DANIEL MAHONEY,
 5      having been first duly sworn, testified as follows:
 6                                DIRECT EXAMINATION
 7      BY MR. FRIEDMAN:
 8             Q.   Okay.    Good morning.
 9             A.   Good morning.
10             Q.   Danny, we met last time in a deposition taken
11      earlier in this case.
12                         Do you remember that?
13             A.   Yes.
14             Q.   Okay.    And you were a -- produced as a witness
15      under a notice of deposition to speak for the company on
16      jurisdictional issues back then.
17                         Do you recall that?
18             A.   Yes.
19                         (Exhibit 13 marked.)
20             Q.   (BY MR. FRIEDMAN)             Do you have Exhibit 13
21      before you?
22             A.   Yes.
23             Q.   And Exhibit 13 is a copy of a notice of
24      deposition that was served in this case, and you
25      understand you've been designated to speak on behalf of


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 34 of 130 Page ID
                                        #:1350
                                           Confidential


                                                                            Page 194
 1                         MR. GANER:         Yes.
 2                         MR. FRIEDMAN:           Okay.
 3                         (Exhibit 14 marked.)
 4             Q.   (BY MR. FRIEDMAN)             If you'll take a look at
 5      Exhibit 14, Danny, does this look to be a complete list
 6      of the topics on which you are generally prepared to
 7      address today?
 8             A.   Yes.
 9             Q.   And you recognize that you are appearing as a
10      representative of the company, and your testimony will
11      be deemed that of the company on these particular
12      topics, correct?
13             A.   Yes.
14             Q.   Okay.    Did you have a chance to review your
15      testimony from the prior deposition in this case?
16             A.   I have not.
17             Q.   Okay.    You do understand that this case
18      challenges certain increases in MDR rates, or monthly
19      deduction rates, that Transamerica implemented in 2017
20      and 2018, correct?
21             A.   Yes.
22             Q.   Okay.    And I want to -- the 2017 increases were
23      internally known as the Minotaur project?
24             A.   Yes.
25             Q.   And the -- that covered certain universal life


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 35 of 130 Page ID
                                        #:1351
                                            Confidential


                                                                                    Page 195
 1      policies, correct?
 2             A.   Yes.
 3             Q.   The -- and those MDR increases related to
 4      policies known as the TransUltra 115 series?
 5             A.   Yes.    But not all the TransUltra 115.
 6             Q.   Can you identify which policies were
 7      implicated?
 8             A.   The 1998 and the 1999 series.
 9             Q.   And when you say 1998/1999, does that mean
10      that's the date when those particular series of policies
11      were first began to be issued?
12             A.   Approximately.
13             Q.   And do you recall the date on which the MDR
14      increases on the TransUltra 115 policies that you
15      described were implemented?
16             A.   They were -- I believe they were in May of
17      2017.
18             Q.   You sure it wasn't --
19             A.   June 1.
20             Q.   You sure it wasn't October of 2017?
21             A.   Okay.    October 1.
22             Q.   Okay.    We can clarify that.                    We have some
23      documents.      At some point soon, I'm going to put in
24      front of you the ASOP memoranda that you prepared, which
25      have a lot of granular information.                        Once we have that


                              TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 36 of 130 Page ID
                                        #:1352
                                           Confidential


                                                                            Page 196
 1       before you --
 2             A.   -- it will say exactly?
 3             Q.   Yeah.     Exactly.
 4                         And feel free, if you need to refer to
 5       those documents or any other documents to help you
 6       testify, just let us know, and we'll do our best to get
 7       those to you, okay?
 8             A.   I'd appreciate that.
 9             Q.   Okay.     And the 2018 MDR increases were
10       internally known as Project Prometheus?
11             A.   Yes.
12             Q.   And those covered certain TransSurvivor 115
13       policy series?
14             A.   Yes.
15             Q.   And those were series in 1997, 1998, and 1999?
16             A.   Yes.
17             Q.   Okay.     And all of these policies are universal
18       life insurance policies, correct?
19             A.   Yes.
20             Q.   And do you recall a date of implementation for
21       Prometheus or for the TransSurvivor 115?
22             A.   June 1, 2018.
23             Q.   Okay.     I'd like to, sort of, clarify some
24       terminology to make sure we're talking about the same
25       thing when we refer to certain subjects during the

                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 37 of 130 Page ID
                                        #:1353
                                           Confidential


                                                                            Page 206
 1      the deposition, if I use the terminology "current
 2      valuation model," you'll understand what I'm talking
 3      about?
 4             A.   Yes.
 5             Q.   Okay.    So in early 2016, you began to review
 6      the TransUltra policies and some others, which you don't
 7      recall; and how long did that initial review process
 8      take?
 9             A.   Probably a couple months.
10             Q.   And what were you looking at during that review
11      process?
12             A.   We were looking at whether or not there was an
13      opportunity to improve the profits.
14                         (Reporter clarification.)
15             Q.   (BY MR. FRIEDMAN)             Meaning, was there an
16      opportunity to increase monthly deduction rates?
17             A.   That was one option.
18




23             Q.   At the time -- when you talk about increase
24      interest rates, you're talking about credited interest
25      rates?


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 38 of 130 Page ID
                                        #:1354
                                           Confidential


                                                                            Page 210
 1             Q.   Okay.    How did you come to be assigned to this
 2      review project?
 3             A.   They asked me to do it.
 4             Q.   Who is they?
 5             A.   Tillie and John.
 6             Q.   Okay.    Both of them asked you?
 7             A.   I don't remember if they asked me at the same
 8      time, but they asked me.
 9             Q.   Okay.    And so at the end of the review process,
10      you reported the results to John Hunter, correct?
11             A.   Yes.
12             Q.   And what was the next step in the process by
13      which the 2017 MDR increases were ultimately determined?
14             A.   Well, the next step was he said move forward
15      with calculating, with moving forward with an MDR
16      increase.
17




21             Q.   So Mr. Hunter then directed you move forward
22      with developing the increases?
23             A.   Yes.
24             Q.   And do you know whether Mr. Hunter ultimately
25      had to obtain approval for others to move forward with


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 39 of 130 Page ID
                                        #:1355
                                           Confidential


                                                                                  Page 219
 1             A.   There were no interim approvals.
 2                         And what was the next question?                  Reviews?
 3             Q.   Interim reviews or recommendations.
 4             A.   I don't specifically recall any steps at that
 5      point other than -- no, I don't have any.                        There were no
 6      specific reviews or anything like that.
 7             Q.   Did --
 8             A.   Like by groups.
 9             Q.   Did you or any other people involved with the
10      MDR increases put together a presentation package for
11      the committee?
12             A.   I would have put a -- yeah, Tillie and I would
13      have put something together for David Hopewell to
14      present.
15             Q.   That would have been a PowerPoint?
16             A.   It would have been a PowerPoint.
17             Q.   Let's talk about the 2018 MDR increase, when
18      did that review process begin for -- and these are the
19      TransSurvivor 115 policies?
20             A.   Yes.
21                         We probably started somewhere around May of
22      2018.    Maybe even June.           I don't remember the exact
23      date.
24             Q.   Okay.    And did it begin with a similar review
25      process to what had been with respect to the TransUltra


                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 40 of 130 Page ID
                                       #:1356
                                          Confidential


                                                                           Page 220
1      policies?
2             A.   No.    No.
3




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 41 of 130 Page ID
                                        #:1357
                                            Confidential


                                                                            Page 221
 1




10             Q.   And can you just generally explain why it is or
11      how it is that an MDR increase would not improve the
12      projected future profits?
13             A.   Because some of those plans had secondary
14      guarantees, and all they had -- all the policyholder has
15      to do is pay the secondary guarantee premium and they
16      keep their -- and the policy continues.
17             Q.   So --
18             A.   So increasing an MDR wouldn't have changed the
19      premium that they pay.
20             Q.   So there were certain plans in which the
21      assumption was made that the policyholders would
22      exercise the right to pay the premiums required in order
23      for the secondary guarantee to provide coverage?
24             A.   Okay.    I think that misstates it a little.
25             Q.   Well --


                              TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 42 of 130 Page ID
                                        #:1358
                                           Confidential


                                                                              Page 229
 1             A.   Oh, goodness.          Say that -- I'm sorry.         You're
 2       going to have to say that again.
 3             Q.   Sure.
 4                         When -- you indicated that the review
 5       process for the TransSurvivor 115 policies began in
 6       approximately May of 2017.               And my question is, at that
 7       point had a decision been made to -- to move forward
 8       with MDR increases?
 9             A.   I don't think at that time the decision had
10       been made --
11             Q.   Okay.
12             A.   -- to move forward.                  I think the decision was
13       to look at it.
14             Q.   Okay.     And approximately when was the decision
15       made to move forward with calculating recommended MDR
16       increases for the TransSurvivor 115 policies?
17             A.   It would have happened probably between July
18       and November.
19             Q.   Okay.     Can you be more specific?
20             A.   I would lean towards the earlier part of that
21       range --
22             Q.   Okay.
23             A.   -- but that's --
24             Q.   Is there --
25             A.   -- when it would have had to happen.

                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 43 of 130 Page ID
                                        #:1359
                                           Confidential


                                                                                 Page 233
 1             A.   It's a policy form, but...
 2             Q.   For the TransUltra 115 product?
 3             A.   It appears to be so.
 4             Q.   And Exhibit 16 is a specimen -- strike that.
 5                         Exhibit 16 is a copy of a policy form for a
 6      TransSurvivor 115 policy?
 7             A.   It appears to be so.
 8             Q.   You can set those aside for a moment.
 9                         MR. FRIEDMAN:           17?
10                         THE REPORTER:           Yes.
11                         (Exhibit 17 marked.)
12             Q.   (BY MR. FRIEDMAN)            Exhibit 17 is a copy of
13      Actuarial Standard of Practice No. 2, correct?
14             A.   Yes.
15             Q.   And it's also known as ASOP, A-S-O-P, 2?
16             A.   Yes.
17             Q.   And what is the -- strike that.
18                         ASOP 2 provides certain guidance to
19      actuaries, correct?
20             A.   Yes.
21             Q.   And what is the purpose of ASOP No. 2?
22                         MR. GANER:        Objection.            Outside the scope.
23                         You can answer based on your personal
24      knowledge.
25             A.   I could read 1.1, and say what the purpose is.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 44 of 130 Page ID
                                        #:1360
                                           Confidential


                                                                            Page 234
 1             Q.   (BY MR. FRIEDMAN)             Well, just try on your own
 2      -- just based on your understanding.
 3             A.   I mean, it's spelled out in the document right
 4      here what the purpose is.
 5             Q.   Tell us what your understanding is or your
 6      purpose is.
 7             A.   It's to provide guidance to actuaries with
 8      respect to the determination for the development of
 9      nonguaranteed charges.
10             Q.   Nonguaranteed charges would include MDRs on the
11      TransUltra and TransSurvivor policies, correct?
12             A.   Yes.
13             Q.   And this ASOP 2 provides guidance to actuaries
14      from the Actuarial Standards board?
15             A.   Yes.
16             Q.   And it provides guidance with respect to the
17      procedures that are to be employed in evaluating, making
18      recommendations concerning MDR increases?
19             A.   I think it's fair to say its guidance to
20      actuaries.      It's not contractual language by any means.
21      It's simply guidance to actuaries.
22             Q.   Right.
23                         But it's the guidance would cover MDR
24      increases such as those that were done on the TransUltra
25      and TransSurvivor policies, correct?


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 45 of 130 Page ID
                                        #:1361
                                           Confidential


                                                                            Page 237
 1             Q.   This is what's previously marked as Exhibit 3,
 2      and that is a copy of the actuarial memorandum that you
 3      wrote.      Strike that.
 4                         Exhibit 3 is a copy of an actuarial
 5      communication document you wrote in part to comply with
 6      the guidance provided by ASOP 2?
 7             A.   Yes.
 8             Q.   And this relates to the TransUltra 115
 9      policies, correct?
10             A.   Yes.
11             Q.   And this was Exhibit No. 4, which we talked
12      about in your last deposition; and this is a copy of the
13      actuarial communication that you wrote with respect to
14      the TransSurvivor 115 MDR increases in accordance with
15      ASOP 2, correct?
16             A.   Yes.
17             Q.   And you prepared and signed both of these
18      actuarial communications?
19             A.   It doesn't look like I signed them, but I
20      prepared them.
21             Q.   There's also a reference to -- strike that.
22                         In the first paragraph of each of these
23      documents, there's a reference to ASOP 2, correct?
24             A.   Yes.
25             Q.   There's also a reference to ASOP 41?


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 46 of 130 Page ID
                                        #:1362
                                           Confidential


                                                                                     Page 240
 1      correct?
 2             A.   Yes.
 3             Q.   And that provisions states that, (as read):
 4                         "Any change in the monthly deduction rates
 5      will be perspective and will be subject to our
 6      expectations as to future cost factors.                          Such cost
 7      factors may include, but are not limited to, mortality,
 8      expenses, interest, persistency, and any applicable
 9      federal, state, and local taxes."
10                         Did I read that correctly?
11             A.   You did.
12             Q.   And you indicated earlier that this is the sort
13      of policy provision that ASOP 2 provides should be
14      considered by the actuary in working on the MDR
15      increases, correct?
16             A.   Yes.
17             Q.   The Transamerica policy form is a standardized
18      insurance contract?
19                         MR. GANER:         Objection.
20             A.   What do you mean by standardized?
21             Q.   (BY MR. FRIEDMAN)             It's a uniform contract
22      that's used in connection with sales of TransUltra
23      policies to policyholders, correct?
24             A.   It's -- yeah.         It's a simple -- it's one single
25      policy that would be sold to anyone.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 47 of 130 Page ID
                                        #:1363
                                           Confidential


                                                                            Page 241
 1             Q.   And those policy forms, to your knowledge, are
 2      not negotiated, are they?
 3             A.   To my knowledge, they're not negotiated.
 4             Q.   And the provision that you quote in Exhibit 3
 5      of your ASOP 2 -- strike that.
 6                         The language quoted in your ASOP 2
 7      memorandum would be contained in all TransUltra
 8      policies, correct?
 9             A.   I would expect it to be in the TransUltra 115
10      policies, yes.
11             Q.   All right.       Your understanding at the time you
12      wrote this communication was that that same provision
13      was included in all TransUltra 115 policies, correct?
14             A.   Yes.
15             Q.   And you understood at the time that that was a
16      contractor?
17             A.   That language was pulled straight out of the
18      policy form.
19             Q.   Right.
20                         And in working on the 2017 MDR increases,
21      it was your understanding that any such increases had to
22      comply with this particular language quoted in your
23      memo, correct?
24             A.   Yes.
25             Q.   And if you turn to Exhibit 16, the TransUltra


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 48 of 130 Page ID
                                        #:1364
                                           Confidential


                                                                                 Page 242
 1      policy form.       And specifically if you turn to Page 24 of
 2      the TransUltra 115 policy form, do you see a section
 3      entitled, No Dividends are Payable?
 4             A.   Yep.    Yes.
 5             Q.   And that provision states that (as read):
 6                         "We do not distribute past surplus or
 7      recover past losses by changing the monthly deduction
 8      rates."
 9                         Do you see that?
10             A.   Yes.
11             Q.   And is it your understanding that that same
12      provision would be included in all of the TransUltra 115
13      policy forms, correct?
14             A.   Yes.
15             Q.   And, again, it was your understanding that
16      Transamerica was required in making any MDR changes to
17      comply with the provision of the TransUltra policies
18      stating that Transamerica does not recover past losses
19      by changing the monthly deduction rates, correct?
20                         MR. GANER:         Objection.            Calls for a legal
21      conclusion; outside the scope.
22                         You can answer.
23             Q.   (BY MR. FRIEDMAN)             I just want your
24      understanding as an actuary.
25             A.   My understanding as an actuary was we cannot --


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 49 of 130 Page ID
                                        #:1365
                                           Confidential


                                                                            Page 243
 1      we do not recover past losses.
 2             Q.   And you understood consistent with ASOP 2's
 3      guidance that you should comply with policy revisions
 4      that it was required by virtue of this language that any
 5      MDR increases would not operate to recoup losses,
 6      correct?
 7                         MR. GANER:         Same objection.
 8             Q.   (BY MR. FRIEDMAN)             Go ahead.
 9             A.   It was my understanding we could not recoup
10      past gains and losses.            I should say would not recoup
11      past gains and losses.
12             Q.   With respect to the TransSurvivor policies,
13      those also are uniform standardized policy forms,
14      correct?
15             A.   Correct.
16             Q.   And, likewise, there's no negotiation to your
17      knowledge of the terms of those policies, correct?
18             A.   Correct.
19             Q.   And if you turn to Exhibit 4, your ASOP 2
20      memorandum for the Trans- -- strike that.
21                         If you turn to Exhibit 4, your ASOP 2
22      memorandum with respect to the 2018 MDR increases, you
23      quote a version of the policy governing changes in the
24      monthly deduction rates, correct?
25             A.   Correct.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 50 of 130 Page ID
                                        #:1366
                                           Confidential


                                                                            Page 244
 1             Q.   And that is the same operative provision that
 2      was concluded in the TransUltra policies, correct?
 3             A.   It's the same one.
 4             Q.   And you understood at the time that you worked
 5      on the 2018 MDR increases that this same policy
 6      provision was included within all of the TransSurvivor
 7      115 policies, correct?
 8             A.   Yes.
 9             Q.   And they also included the same language that
10      provides that the company will not recoup past losses in
11      making MDR changes, correct?
12             A.   Or whatever the --
13             Q.   Do you want --
14             A.   Whatever the term is.
15             Q.   It's the same provision that --
16             A.   We do not recoup past surplus or recoup past
17      losses.
18             Q.   Same policy provisions in the TransUltra 115
19      policy forms, correct?
20             A.   Yes.
21             Q.   Now, your ASOP 2 memoranda described the
22      methodology that was employed in connection with the
23      2017 MDR increases and the 2018 MDR increases, correct?
24             A.   Correct.
25             Q.   Let's -- it's fair to say that Transamerica


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 51 of 130 Page ID
                                        #:1367
                                           Confidential


                                                                                  Page 245
 1      applied the same methodology in determining the MDR
 2      increases applicable to all TransUltra 115 policies,
 3      correct?
 4             A.   We had one methodology.                 So, yes.
 5             Q.   Okay.    And it's also true that Transamerica
 6      applied the same methodology to determine the MDR
 7      increases applicable to all of the TransSurvivor 115
 8      policies, correct?
 9             A.   A general statement would be --
10                        MR. GANER:         Objection.            Form.   This is one
11      of those areas where because of his prior statement
12      about the two different TransSurvivor classes...
13                        MR. FRIEDMAN:            Yeah.        I'm talking about the
14      methodology, not whether they're divided by separate
15      rate classes.
16             Q.   (BY MR. FRIEDMAN)            So the same methodology was
17      applied with respect to determining MDR increases
18      applicable to the TransSurvivor 115 policies, correct?
19             A.   Yeah.    I think it's fair to say what the
20      general methodology for all the policies was applied,
21      yes.    General methodology.
22             Q.   All of the TransUltra 115 policies were created
23      as part of the same rate class for purposes of the 2017
24      MDR increases rate increase, right?
25             A.   That is correct.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 52 of 130 Page ID
                                        #:1368
                                           Confidential


                                                                                   Page 246
 1             Q.   And what's the significance of that from an
 2      actuarial perspective?
 3             A.   Significance of a policy class is you treat
 4      everybody within the class the --
 5                         THE REPORTER:           I'm sorry.            Significance...
 6                         THE WITNESS:           Significance of a policy
 7      class is you treat everybody within the class similarly.
 8             Q.   (BY MR. FRIEDMAN)             So that then means that the
 9      2017 MDR increases were determined and implemented, you
10      know, in a common way for all of the TransUltra 115
11      policies, correct?
12             A.   Yes.
13             Q.   Okay.    And for the purpose of 2017 MDR
14      increases, a single percentage increase was developed
15      and applied to the preexisting MDR schedule applicable
16      to all TransUltra 115 policies, correct?
17             A.   Yes.    With the exceptions noted in the ASOP
18      memo.
19




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 53 of 130 Page ID
                                        #:1369
                                           Confidential


                                                                                   Page 247
 1             Q.   Were they excluded from the increase?
 2             A.   Yeah, they did not get the increase.
 3             Q.   I'm sorry?
 4             A.   They did not get the increase.                       I don't see
 5      where it says that.
 6                         MR. GANER:         I think its...
 7             A.   I'm pretty sure it's in here somewhere.
 8      Page 1?     Yeah, Page 1.
 9             Q.   (BY MR. FRIEDMAN)             Okay.
10             A.   Bottom of Page 1.
11             Q.   They were excluded from the increases, correct?
12             A.   They did not get increases.
13             Q.   Okay.    So it's fair to say that a single
14      percentage increase was developed and applied to the
15      preexisting MDR schedule applicable to all of the
16      TransUltra 115 policies that were encompassed by the
17      increases, correct?
18             A.   Okay.    That sounds correct.
19             Q.   So it's fair to say that the -- and that was a
20      58 percent MDR increase for TransUltra, right?
21             A.   Yes.
22             Q.   Okay.    And it's fair to say that the MDR
23      increase percentage applied to the 115 policies did not
24      vary by underwriting risk class, correct?
25             A.   The increase did not vary by underwriting


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 54 of 130 Page ID
                                        #:1370
                                           Confidential


                                                                            Page 248
 1      class.
 2             Q.   And it did not vary by issue age, correct?
 3             A.   It did not vary by issue age.
 4             Q.   It did not vary by attained age, correct?
 5             A.   It did not vary by attained age.
 6             Q.   It did not vary by gender?
 7             A.   It did not vary by gender.
 8             Q.   Nor did it vary by face amount, correct?
 9             A.   Did not vary by face amount.
10             Q.   Now, with respect to the TransSurvivor 115
11      policies, there was -- they were split into two
12      different rate classes.             One applicable to the 1997
13      product plan code, TSSLEA, and a separate rate class for
14      the 1998/1999 products with the plan codes, TSSLEA '98
15      and TSSLEA '99, correct?
16             A.   Correct.
17             Q.   And can you explain the basis or rationale for
18      dividing the TransSurvivor 115 policies into two
19      different rate classes?
20             A.   I can read from the memo, if you'd like.
21             Q.   I'd prefer if you'd just give us your own
22      testimony.
23             A.   Okay.    Well, there were two different -- the
24      primary reasons were the policies had different rate
25      bands.      So the 1997 had one rate band, whereas, the '98


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 55 of 130 Page ID
                                        #:1371
                                           Confidential


                                                                            Page 250
 1             A.   I would have made the recommendation, and then
 2      ran it by a couple of people.
 3             Q.   At what point in the process did you decide
 4      that it was appropriate to split the TransSurvivor 115
 5      policies into two different rate bands?
 6             A.   It would have been after Pamela had done the
 7      research on finding all the different pricing documents.
 8             Q.   That was at the beginning of the project?
 9      Towards the beginning of the project?
10             A.   Towards the beginning of the project.
11             Q.   So before you actually began determining the
12      MDR increases, you decided at the beginning that there
13      would be two separate rate classes for the reasons
14      you've discussed?
15             A.   Yeah.
16                         Once she was able to locate pricing
17      documents and we could make that determination, then
18      that's when we would have decided it.
19             Q.   Okay.    And it's fair to say that a single
20      percentage increase was developed and applied to the
21      preexisting MDR schedule applicable to all of the 1997
22      TransSurvivor 115 policies?
23             A.   A single rate was applied to those policies.
24             Q.   And a single set of rates was developed and
25      applied to the preexisting MDR rate schedule applicable


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 56 of 130 Page ID
                                        #:1372
                                           Confidential


                                                                            Page 251
 1      to the 1998 and 1999 TransSurvivor 115 policies,
 2      correct?
 3             A.   Correct.
 4             Q.   And like the other -- strike that.
 5                         With respect to all the TransSurvivor
 6      policies, the MDR increase percentages did not vary by
 7      underwriting risk class, issue age, attained age,
 8      gender, or policy face amount, correct?
 9             A.   That is true.         Same exception note as --
10             Q.   I'm sorry?
11




14             Q.   And what is the definition of foreign national
15      policies that you used?
16             A.   I didn't actually -- I was handed the list.
17             Q.   Okay.    So what's your understanding concerning
18      the circumstances under which a policy would denominated
19      as a foreign national policy?
20             A.   I'm not going to be the best person to say
21      this, but general understanding would be someone who
22      maybe lives in the foreign country, but maybe bought the
23      policy in the U.S.
24             Q.   Okay.
25             A.   May not be perfectly correct on that, so...


                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 57 of 130 Page ID
                                       #:1373
                                          Confidential


                                                                           Page 260
1




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 58 of 130 Page ID
                                        #:1374
                                           Confidential


                                                                                Page 263
 1      business in force today, right?
 2             A.   Yes.    That's what I was trying to explain.
 3




15             Q.   And was that TAS output?
16             A.   It would have been run from the TAS system at
17      that time.
18             Q.   And if we could open spreadsheet as produced as
19      TLIC17_396.
20                         THE REPORTER:           Andy, is there where you
21      marked this?
22                         MR. FRIEDMAN:           Yeah.        We're going to have a
23      slip sheet reflecting what electronic document we're
24      looking at.
25                         (Exhibit 19 marked.)


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 59 of 130 Page ID
                                        #:1375
                                           Confidential


                                                                            Page 264
 1             Q.   (BY MR. FRIEDMAN)             If you look at the tab that
 2      is TUL base, can you tell us what that is, what that is
 3      on there?
 4             A.   Yes.
 5                         So the left three columns is the output
 6      that we would have found in the old pricing directories.
 7




20             Q.   And what did the -- the next columns talk about
21      joint GAAP?
22             A.   It says GAAP.
23             Q.   Going back, is the output the left three or the
24      left five columns?
25             A.   Oh, I'm sorry.          It would be the left.        It would


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 60 of 130 Page ID
                                        #:1376
                                           Confidential


                                                                            Page 265
 1      be A through E.
 2             Q.   Okay.    And --
 3             A.   Columns A through E.
 4             Q.   Okay.    And if you scroll down to Row 70, you
 5      see some area shaded in blue, correct?
 6             A.   Yes.
 7             Q.   And in the left-hand column, there is a --
 8      reflects the duration?
 9             A.   Yes.
10             Q.   And this reflects durations of the blue-shaded
11      area, is durations 17 through 19, correct?
12             A.   Yes.
13             Q.   And that's the durations that had been reached
14      as of the time that MDR increases for 2017 were being
15      calculated?
16             A.   Approximately, yes.
17




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 61 of 130 Page ID
                                        #:1377
                                           Confidential


                                                                              Page 266
 1




 9             Q.   Okay.    What is happening in Columns K through
10      M?    That's when you're backing out the interest on
11      target surplus, right?
12             A.   You know, these are just all present values.
13      So K is a present value of G.                     L is a present value of
14      Column H.
15             Q.   Okay.
16             A.   L is a present value of Column I.
17




                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 62 of 130 Page ID
                                       #:1378
                                          Confidential


                                                                           Page 267
1             Q.   And just so we're clear, that would be what was
2      previously marked -- I'll give you a copy -- as
3      Exhibit 5 to our prior deposition, which is Bates
4      number -- well, which is already marked Exhibit 5.
5                         Is that the --
6             A.   Oh, yes.      Sorry.
7




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 63 of 130 Page ID
                                        #:1379
                                           Confidential


                                                                            Page 268
 1




 6             Q.   Okay.    So the after the -- what is shown in
 7      Column M?
 8             A.   M is the present value of Column I.
 9             Q.   Okay.    And then in Column N, what is shown?
10             A.   N is the summation of K, L, M.
11




16             Q.   So what is Column P?
17             A.   It's just a cumulative sum of Column C.
18




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 64 of 130 Page ID
                                        #:1380
                                           Confidential


                                                                            Page 269
 1

 2             A.   Hold on.     Let me address the first part.           Let
 3      me go to the top.
 4                         So this is essentially all the policies for
 5      the TransUltra '98 and '99.                It's got a lot of
 6      particular information as to issue year, age, all kinds
 7      of characteristics.
 8             Q.   So is there the -- this is policy --
 9      policy-level data?
10             A.   Yeah.
11             Q.   At least at the top part of this worksheet?
12             A.   Yes.
13




20             Q.   Okay.    I want to walk generally through the
21      methodology reflected in your ASOP 2 memorandum and sort
22      of step by step.
23                         MR. GANER:        Put this aside then?
24                         MR. FRIEDMAN:           Yes.
25                         MR. GANER:        Thank you.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 65 of 130 Page ID
                                        #:1381
                                           Confidential


                                                                            Page 271
 1             Q.   But that first step dealt with the aggregate
 2      book profits for all of the TransUltra 115 policies
 3      considered together as a group, correct?
 4             A.   Yes.




11




17             Q.   Okay.    Well, by the way, on the prior
18      spreadsheet where you're talking about policy-level
19      data, were those actual individual policies, or were
20      they model points?
21             A.   It looked like model points because I didn't
22      see 6,000 rows.
23             Q.   Right.
24                         They're only 1,000 lines.
25             A.   They're 1,000 rows.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 66 of 130 Page ID
                                        #:1382
                                           Confidential


                                                                            Page 272
 1             Q.   Okay.
 2             A.   But there should have been about 6,000
 3      policies.
 4             Q.   And explain to us what a model point is.
 5             A.   Model point is a group -- it's a grouping of
 6      people with the same characteristics.




12             Q.   And, again, that was done in aggregate for all
13      of the TU -- strike that.
14




                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 67 of 130 Page ID
                                       #:1383
                                          Confidential


                                                                           Page 273
1




                            TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 68 of 130 Page ID
                                       #:1384
                                          Confidential


                                                                           Page 274
1




7             Q.   Right.
8




                            TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 69 of 130 Page ID
                                       #:1385
                                          Confidential


                                                                           Page 275
1




                                                              .




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 70 of 130 Page ID
                                        #:1386
                                           Confidential


                                                                            Page 276
 1




11




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 71 of 130 Page ID
                                        #:1387
                                           Confidential


                                                                                 Page 277
 1




23             Q.   So did you have access to the actual model used
24      to price the TransUltra 115 policies?
25             A.   We did -- we could not access it.                    I don't know


                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 72 of 130 Page ID
                                       #:1388
                                          Confidential


                                                                           Page 279
1      policies considered as a group?
2             A.   Fine.
3             Q.   Is that correct?
4             A.   They're your words; but, yes.
5




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 73 of 130 Page ID
                                        #:1389
                                           Confidential


                                                                            Page 280
 1




 4             Q.   So -- just so we're clear, the 2017 MDR
 5      increases were not based on any analysis applying the
 6      original pricing assumptions to the TransUltra 115
 7      policies actually in force at the time of the increase,
 8      correct?
 9             A.   That was not the method we used.
10             Q.   So it's fair to say that under the methodology
11      that Transamerica applied to compute the 2017 MDR
12      increases, the percentage increase applied to the
13      TransUltra 115 policies as a group and did not vary
14      based on the individualized circumstances of any policy
15      or policyholder, correct?
16             A.   I'm sorry, but that question made my head hurt.
17             Q.   You want me to read back.
18                        It's fair to say that under the methodology
19      that Transamerica applied to compute the 2017 MDR
20      increases, the percentage increase that was applied to
21      the TransUltra policies applied as a group and did not
22      vary based upon individualized circumstances of any
23      policy or policyholder?
24             A.   Correct.     We applied the same percentage to all
25      of them.


                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 74 of 130 Page ID
                                        #:1390
                                           Confidential


                                                                            Page 290
 1




 9             Q.   And if I asked you the same questions for the
10       TransSurvivor policies and the 2018 MDR increases, the
11       answers would be the same because the same methodology
12       was applied, correct?
13             A.   That would be true.
14             Q.   For -- and the unit that is used to determine
15       the per-policy profitability is $1,000 of insurance?
16             A.   It was the face amount.
17             Q.   You could express on a per-unit basis?               It was
18       per 1,000, correct?
19             A.   Yes.
20             Q.   The -- we've already gone over this in part,
21       but the pricing assumptions for the TransUltra 115
22       product have various assumptions that would impact the
23       projected profitability of the policies, right?
24             A.   Yes.
25             Q.

                             TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 75 of 130 Page ID
                                       #:1391
                                          Confidential


                                                                           Page 291
1




                            TSG Reporting - Worldwide    877-702-9580
    Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 76 of 130 Page ID
                                       #:1392
                                          Confidential


                                                                           Page 292
1




                            TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 77 of 130 Page ID
                                        #:1393
                                           Confidential


                                                                            Page 293
 1




10                         MR. FRIEDMAN:           Could we bring up
11      spreadsheet --
12                         It was T- -- it was jurisdictional
13      spreadsheet 139.
14                         (Exhibit 20 marked.)
15             Q.   (BY MR. FRIEDMAN)             This was a spreadsheet that
16      was prepared by Pamela Liu, correct?
17             A.   Yes.
18             Q.   And it was done at your direction?
19             A.   Yes.
20




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 78 of 130 Page ID
                                        #:1394
                                           Confidential


                                                                            Page 330
 1




 6             Q.   Okay.    Under option A?
 7             A.   Option A it would be just the face.
 8             Q.   Does business distribution effect
 9      profitability?       You know, distribution business by face,
10      amount, risk class?
11             A.   Absolutely.
12             Q.   Are any of those expenses?
13             A.   There are assumptions that go into the
14      profitability.
15             Q.   But considered separately, they're not expense
16      items, are they?
17             A.   No.    They're not assumptions, which, in and of
18      itself, it's not an expense item, but it dictates
19      different levels of expense depending upon whose in
20      there.
21




                             TSG Reporting - Worldwide    877-702-9580
     Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 79 of 130 Page ID
                                        #:1395
                                           Confidential


                                                                            Page 331
 1




10




                             TSG Reporting - Worldwide    877-702-9580
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 80 of 130 Page ID
                                   #:1396




                    EXHIBIT 3
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 81 of 130 Page ID
                                   #:1397
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 82 of 130 Page ID
                                   #:1398
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 83 of 130 Page ID
                                   #:1399
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 84 of 130 Page ID
                                   #:1400
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 85 of 130 Page ID
                                   #:1401
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 86 of 130 Page ID
                                   #:1402
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 87 of 130 Page ID
                                   #:1403
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 88 of 130 Page ID
                                   #:1404
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 89 of 130 Page ID
                                   #:1405
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 90 of 130 Page ID
                                   #:1406
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 91 of 130 Page ID
                                   #:1407
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 92 of 130 Page ID
                                   #:1408
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 93 of 130 Page ID
                                   #:1409
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 94 of 130 Page ID
                                   #:1410
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 95 of 130 Page ID
                                   #:1411
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 96 of 130 Page ID
                                   #:1412
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 97 of 130 Page ID
                                   #:1413
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 98 of 130 Page ID
                                   #:1414
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 99 of 130 Page ID
                                   #:1415
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 100 of 130 Page ID
                                    #:1416
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 101 of 130 Page ID
                                    #:1417
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 102 of 130 Page ID
                                    #:1418
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 103 of 130 Page ID
                                    #:1419
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 104 of 130 Page ID
                                    #:1420
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 105 of 130 Page ID
                                    #:1421
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 106 of 130 Page ID
                                    #:1422
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 107 of 130 Page ID
                                    #:1423
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 108 of 130 Page ID
                                    #:1424
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 109 of 130 Page ID
                                    #:1425
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 110 of 130 Page ID
                                    #:1426
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 111 of 130 Page ID
                                    #:1427
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 112 of 130 Page ID
                                    #:1428
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 113 of 130 Page ID
                                    #:1429
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 114 of 130 Page ID
                                    #:1430
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 115 of 130 Page ID
                                    #:1431
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 116 of 130 Page ID
                                    #:1432
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 117 of 130 Page ID
                                    #:1433
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 118 of 130 Page ID
                                    #:1434
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 119 of 130 Page ID
                                    #:1435
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 120 of 130 Page ID
                                    #:1436
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 121 of 130 Page ID
                                    #:1437
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 122 of 130 Page ID
                                    #:1438
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 123 of 130 Page ID
                                    #:1439
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 124 of 130 Page ID
                                    #:1440
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 125 of 130 Page ID
                                    #:1441
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 126 of 130 Page ID
                                    #:1442
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 127 of 130 Page ID
                                    #:1443
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 128 of 130 Page ID
                                    #:1444
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 129 of 130 Page ID
                                    #:1445
Case 2:18-cv-05422-CAS-GJS Document 108-3 Filed 09/24/19 Page 130 of 130 Page ID
                                    #:1446
